      Case 3:19-cv-02881-WHA Document 46-2 Filed 08/23/19 Page 1 of 3



 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   ANTHONY R. HAKL, State Bar No. 197335
     Supervising Deputy Attorney General
 3   JERRY T. YEN, State Bar No. 247988
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7836
 6    Fax: (916) 324-8835
      E-mail: Jerry.Yen@doj.ca.gov
 7   Attorneys for Defendants Xavier Becerra, in his
     official capacity as California Attorney General, and
 8   Joshua Golka, in his official capacity as Executive
     Director of the California Public Employment
 9   Relations Board

10

11                           IN THE UNITED STATES DISTRICT COURT

12                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

13

14
     ISAAC WOLF,                                          Case No. 3:19-cv-02881-WHA
15
                                           Plaintiff, [PROPOSED] ORDER GRANTING
16                                                    DEFENDANTS ATTORNEY GENERAL
                   v.                                 XAVIER BECERRA AND JOSHUA
17                                                    GOLKA’S MOTION TO DISMISS

18   UNIVERSITY PROFESSIONAL &
     TECHNICAL EMPLOYEES,
19   COMMUNICATIONS WORKERS OF
     AMERICA LOCAL 9119; ANNE SHAW, in
20   her official capacity as Secretary and Chief
     of Staff to the Regents of the University of
21   California; JOSHUA GOLKA, in his official
     capacity as Executive Director of the
22   California Public Employment Relations
     Board; and XAVIER BECERRA, in his
23   official capacity as Attorney General of
     California,
24
                                        Defendants.
25

26

27

28
                                                      1
                                      [Proposed] Order Granting Defendants Attorney General Xavier Becerra and
                                                       Joshua Golka’s Motion to Dismiss (3:19-cv-02881-WHA)
      Case 3:19-cv-02881-WHA Document 46-2 Filed 08/23/19 Page 2 of 3



 1                                         [PROPOSED] ORDER

 2         Defendants Attorney General Xavier Becerra and Joshua Golka filed a Motion to Dismiss

 3   Plaintiff’s First Amended Complaint on August 23, 2019. After considering the submissions of

 4   the parties, the Court finds that Plaintiff Isaac Wolf has not alleged an injury-in-fact in order to

 5   establish standing. The Court also finds that Plaintiff’s claims are now moot, and Plaintiff has

 6   failed to state a claim upon which relief may be granted.

 7         IT IS HEREBY ORDERED that Defendants Attorney General Xavier Becerra and Joshua

 8   Golka’s Motion to Dismiss is GRANTED. Counts I and II of the First Amended Complaint

 9   against Joshua Golka, in his official capacity as Executive Director of the California Public

10   Employment Relations Board, and Attorney General Xavier Becerra are DISMISSED.

11

12
     Dated: _________________, 2019
13
                                                             Hon. William Alsup
14                                                           U.S. District Judge
15

16

17   SA2019102769
     14036619.docx
18

19

20

21

22

23

24

25

26

27

28
                                                        2
                                        [Proposed] Order Granting Defendants Attorney General Xavier Becerra and
                                                         Joshua Golka’s Motion to Dismiss (3:19-cv-02881-WHA)
          Case 3:19-cv-02881-WHA Document 46-2 Filed 08/23/19 Page 3 of 3




                                  CERTIFICATE OF SERVICE
Case Name:        Wolf, Isaac v. University               No.    3:19-cv-02881
                  Professional & Technical
                  Employees, et al.

I hereby certify that on August 23, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
[PROPOSED] ORDER GRANTING DEFENDANTS ATTORNEY GENERAL XAVIER
BECERRA AND JOSHUA GOLKA’S MOTION TO DISMISS
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on August 23, 2019, at Sacramento,
California.


                Eileen A. Ennis                                 /s/ Eileen A. Ennis
                   Declarant                                         Signature

SA2019102769
14041294.docx
